Citation Nr: 0815092	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-30 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to basic eligibility for nonservice-connected 
pension benefits. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1977 to March 1984, and 
active duty for training (ACDUTRA) from June 23, 1971 to 
October 23, 1971.  


This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Pursuant to the veteran's request, a 
travel board hearing was scheduled in February 2008; however, 
he failed to report to the hearing.   


FINDINGS OF FACT

1.  The veteran did not serve in the active military, naval, 
or air service for 90 days or more, or during a period of 
war.

2.  The veteran was not disabled from an injury or disease 
during ACDUTRA.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 
101, 1501, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.314 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim for nonservice-connected pension 
benefits where the claimant did not serve on active duty 
during a period of war.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).

Analysis

Veterans are entitled to VA nonservice-connected pension 
benefits if they are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct, provided that they have the requisite 
service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  
A veteran meets the necessary service requirements if he 
served in active military, naval, or air service under one of 
the following conditions: 1) for 90 days or more during a 
period of war; 2) during a period of war and was discharged 
or released from service for a service-connected disability; 
3) for a period of 90 consecutive days or more and such 
period began or ended during a period of war; or 4) for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3(a).

VA's determination of whether a claimant's service meets 
these threshold requirements is usually dependent upon 
service department records verifying the claimant's service.  
38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).

In this case, the veteran's service does not meet the 
threshold criteria for basic eligibility for nonservice-
connected pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. 
§ 3.3.  He did not serve in active military, naval, or air 
service for 90 days or more during a period of war.  The 
service department verified that the veteran served on active 
duty from June 1977 to March 1984, which was not during a 
period of war.  See C.F.R. § 3.2.  The veteran has likewise 
not been shown to have served on active duty for a period of 
90 consecutive days or more which began or ended during a 
period of war.  He also did not serve for an aggregate of 90 
days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j); 
38 C.F.R. § 3.3.  

It is additionally noted that though the veteran had ACDUTRA 
service from June 23, 1971 to October 23, 1971, as outlined 
above a veteran's 90 days of service must be completed during 
a period of "active military, naval, or air service."  
Regulation provides that ACDUTRA is not considered "active 
military, naval, or air service" unless the veteran was 
disabled from an injury or disease incurred during such 
service.  38 C.F.R. § 3.6(a).  In this case, the record does 
not demonstrate that the veteran was disabled from an injury 
or disease during ACDUTRA, and therefore his period of 
ACDUTRA does not qualify him for nonservice-connected pension 
benefits either.

Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law. Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because the veteran's 
service does not meet the criteria described, he does not 
meet the basic eligibility requirements for nonservice-
connected pension, and the claim must be denied based upon a 
lack of entitlement under the law.




ORDER

Basic eligibility for the receipt of nonservice-connected 
pension benefits is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


